                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR18-0224-JCC
10                             Plaintiff,                   ORDER
11          v.

12   JOSHUA DYLAN BROOKS,

13                             Defendant.
14

15          This matter comes before the Court on Defendant’s unopposed motion for modification
16   of supervision conditions (Dkt. No. 32). Having thoroughly considered the motion and the
17   relevant record, the Court hereby GRANTS the motion for the reasons explained herein.
18          Defendant seeks modification of his supervision conditions so that he can maintain
19   employment. (Id. at 2.) Defendant asks to (1) reduce his drug testing to once a month, and (2) be
20   allowed to leave his home at 6:00 a.m. and return home by 6:00 p.m., on Mondays through
21   Fridays. (Id.) The Government and Pretrial Services do not oppose the motion. (Id. at 1.)
22          The Court ORDERS that Defendant shall (1) reduce his drug testing to once a month, and
23   (2) be allowed to leave his home at 6:00 a.m. and return home by 6:00 p.m., on Mondays through
24   Fridays. All other conditions of supervision previously imposed remain in effect.
25   //
26   //


     ORDER
     CR18-0224-JCC
     PAGE - 1
 1         DATED this 4th day of January 2019.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR18-0224-JCC
     PAGE - 2
